Citation Nr: 1733042	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  10-31 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

1. Whether the decision to remove the Veteran's dependent son, [redacted], as a minor child effective August 14, 2003, was correct, to include the overpayment created as a result.

2. Whether the decision to reinstate the dependent son, [redacted], as a school child over 18 effective September 1, 2007, was correct.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to December 1997.

This case arose to the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.


FINDING OF FACT

The VA erred in removing the Veteran's son as a dependent for the purposes of his monthly disability payments between August 2003 and September 2007.


CONCLUSION OF LAW

The Veteran's son has met the criteria for inclusion as a dependent for purposes of monthly disability payments between August 2003 and September 2007. 38 U.S.C.A. § 101 (4)(A); 38 C.F.R. § 3.57 (a); 38 C.F.R. §§ 3.503, 3.667.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his son was removed from his award payments in error. The Board agrees with the Veteran's claim.

A Veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent. 38 U.S.C.A. §§ 1115, 1134, 1135. Specific rates are provided for the Veteran's spouse and children. A child is defined as an unmarried person who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self support; or (iii) after attaining the age of 18 years and until completion of education or training, but not after attaining the age of 23 years, is pursuing a course of instruction at an approved educational institution. 38 U.S.C.A. § 101 (4)(A); 38 C.F.R. § 3.57 (a). The allowance is generally discontinued when a dependent child turns 18, or when the child turns 23 if she is enrolled in school. 38 C.F.R. §§ 3.503, 3.667.

Compensation may be paid from a child's 18th birthday based upon school attendance if the child was at that time pursuing a course of instruction at an approved educational institution and a claim for such benefits is filed within one year from the child's 18th birthday. 38 C.F.R. § 3.667 (a)(1). Compensation based upon a course of instruction at an approved educational institution which was begun after a child's 18th birthday may be paid from the commencement of the course of study if a claim is filed within one year from that date. 38 C.F.R. § 3.667 (a)(2). Compensation may be paid until completion of education or training unless the dependent reaches the age of 23 years prior to completion. 38 C.F.R. § 3.57 (a)(1).

The effective date of the award of any benefit or increase by reason of marriage or the birth/adoption of a child shall be the date of that event if proof is received by VA within a year from the date of marriage, birth or adoption. 38 U.S.C.A. 
§ 5110(n) (West 2014).

The law provides for a presumption of regularity with regard to processes and procedures throughout the VA administrative process. See generally, Marsh v. Nicholson, 19 Vet. App. 381, 386-87 (2005); Crain v. Principi, 17 Vet. App. 182, 186 (2003); Redding v. West, 13 Vet. App. 512, 515 (2000). Yet we recognize that the presumption of regularity is not absolute and may be rebutted by the submission of "clear evidence to the contrary." Warfield v. Gober, 10 Vet. App. 483, 486 (1997). In this regard, the Court has held that the question of whether clear evidence exists to rebut the presumption of regularity is a question of law. See Crain v. Principi, 17 Vet. App. 182, 188 (2003). An 'assertion of nonreceipt, standing alone, does not rebut the presumption of regularity in VA's mailing process.' Jones v. West, 12 Vet. App. 98, 102 (1998).

Clear evidence sufficient to rebut the presumption of regularity has been found when VA addressed communications to a wrong street name, wrong street number, or wrong zip code in circumstances indicating that such errors were consequential to delivery. See, e.g., Fluker v. Brown, 5 Vet. App. 296, 298 (1993) (finding the existence of clear evidence to rebut the presumption of regularity where the Board mailed a decision to '244 Allen St., East Montevallo, AL 35115' when the claimant's correct address was '244 Island St. East, Montevallo, AL 35115'); Piano v. Brown, 5 Vet. App. 25, 26-27 (1993) (per curiam order) (finding the existence of clear evidence to rebut the presumption of regularity where the Board mailed its decision to '2313 Isabela, Philippines' when the claimant's correct address was '3313 Isabela, Philippines').

If the Veteran succeeds in rebutting the presumption of regularity, the burden then shifts to VA to establish that regular administrative practices were, in fact, observed.  See Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992); Butler v. Principi, 244 F.3d 1337, 1340 (Fed.Cir.2001) (the presumption of regularity allows courts to presume that what appears regular is regular, the burden shifting to the claimant to show the contrary); see also Baxter v. Principi, 17 Vet. App. 407, 410 (2004).

The facts of the case are as follows:

The Veteran retired from active duty, and, as part of his retirement, submitted a form to the VA in April 1998 in which he listed the names and birthdates of his four children. The form states that the Veteran's third child, [redacted], was born August 1985.

In July 1999, the Veteran again submitted VA Form "Declaration of Status of Dependents" in which he, again, clearly noted that his son [redacted] was born on August 1985. As part of his submission, he included [redacted]'s birth certificate. [redacted]'s original birth certificate incorrectly noted his birthdate as August 1984 so his birth certificate includes an amendment noting his correct birthdate in August 1985. Upon submission of the Veteran's form and his son's birth certificate, the VA incorrectly entered [redacted] birthdate as August 1986.

The Veteran also submitted, in July 1999, the information necessary to document college education for his two eldest children.

In July 2002, the RO sent the Veteran a letter informing him that the VA had increased his monthly rating due to the worsening of his disabilities. As part of that letter, the Veteran was informed [redacted] would be removed as a dependent from his monthly payments in August 2004, due to [redacted]'s 18th birthday. That information was somewhat hidden in a small box that was part of a larger table.

In August 2003, the Veteran contends that he submitted the information necessary to document [redacted]'s college attendance. The VA contends this information was never received.

In August 2004, it is assumed that the VA stopped paying the Veteran for [redacted]'s dependency, but there is no documentation in the file to signify that fact. The Veteran's monthly payments decreased by $25. Moreover, the Veteran was not mailed any notification that payments for [redacted] stopped as of that date. That same month, [redacted] started college.

In August 2007, the Veteran submitted a claim to the VA, asking for an increase in his service-connected disabilities. That same day, the Veteran submitted a form documenting [redacted]'s college attendance.

In September 2007, the Veteran submitted a form to the VA, which the VA had sent him as part of his increased rating claim, again filling out [redacted]'s correct birthdate and noting his college attendance. In March 2008, the VA informed the Veteran the VA had added his son as a dependent, effective September 1, 2007.

In April 2008, the Veteran requested retroactive compensation because he believed his son was removed from his award in error in August 2004. The VA responded negatively to the Veteran and inaccurately informed the Veteran his son would be removed from his award in January 2009 when [redacted] turned 19.

That same month, the VA again informed the Veteran he could not receive an earlier effective date for the beginning of [redacted]'s dependency due to education as, legally, the effective date could only be the date of the claim. The VA also informed the Veteran that the VA had corrected [redacted]'s birthdate from August 1986 to August 1984 and that an overpayment had been created during the two years the VA had paid the Veteran for [redacted]'s dependency. Details concerning the Veteran's overpayment and possible payback are missing from the Veteran's file.

Several days later, the Veteran again submitted [redacted]'s birth certificate and, again, requested a change in his birthdate, this time from August 1984 to August 1985. In June 2008, the VA informed the Veteran that [redacted] was added as a dependent from August 2002 to August 2003, so the overpayment pertained only to August 2003 to August 2004. Again, the VA informed the Veteran it could only pay the Veteran for [redacted] as a dependent due to education as of September 2007.

In May 2008, the VA sent the Veteran a notice of his debt of $608.43 and informed him it would start withholding an unspecified amount from his monthly disability payments in July 2008 until the debt was repaid.

In June 2008, the Veteran submitted to the VA a form dated August 2003 which he stated was a copy of the original form he submitted in August 2003 to the RO. The RO noted that it appeared to be an original document and not a copy. The Veteran explained that he believed the RO lost his original submission because it occurred when the RO was moving from one building to another.

Throughout this process, the Veteran submitted several notes in which he expressed disbelief and confusion, questioning whether or not he had been paid correctly over the years and requesting audits of each of his payments. 

Initially, the Board notes that the first issue to decide is whether or not the Veteran properly submitted [redacted]'s education form. The law provides for a presumption of regularity with regard to processes and procedures throughout the VA administrative process. See generally, Marsh v. Nicholson, 19 Vet. App. 381, 386-87 (2005); Crain v. Principi, 17 Vet. App. 182, 186 (2003); Redding v. West, 13 Vet. App. 512, 515 (2000). In order to overcome the presumption of regularity and shift the burden to VA to prove that federal employees did not somehow misplace or destroy the Veteran's properly submitted Education Form, the Veteran must submit "clear evidence" indicating that the federal employees erred in the handling of his file.  See Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) (presumption of regularity allows courts to presume that what appears regular is regular, the burden shifting to the claimant to show the contrary).

In this case, the Veteran has submitted clear evidence demonstrating that VA employees mishandled or committed errors in dealing with his file. There are documents missing from the Veteran's file; the VA has sent inaccurate information to the Veteran on multiple occasions, and the VA has, on multiple occasions, inaccurately inputted data that the Veteran accurately and promptly submitted to the VA. Given the numerous errors the VA has inarguably committed pertaining to the Veteran's file, it is hard, if not impossible, to accurately assess the information in the file. Thus, the Board finds the Veteran has overcome the presumption of regularity and shifted the burden to the VA to prove that federal employees did not mishandle or lose the Veteran's properly submitted form. Given the VA's actions in regard to the Veteran's file, the Board finds the VA cannot prove that VA employees did not mishandle or lose the Veteran's form.

Second, the Board must determine when the Veteran should have received dependency pay for his son due to his school attendance. Compensation may be paid from a child's 18th birthday based upon school attendance if the child was at that time pursuing a course of instruction at an approved educational institution and a claim for such benefits is filed within one year from the child's 18th birthday. 38 C.F.R. § 3.667 (a)(1). In this case, the Veteran's son's transcripts demonstrate that he began college in the fall of 2003; an archived calendar, found online, of the Veteran's son's institution shows classes began August 25. As the Veteran's son turned 18 in August of 2003, there was no month in which he was not either (a) a dependent under the age of 18 or (b) a student under the age of 23. Moreover, the Veteran submitted his claim for education benefits in August 2003, so the claim for benefits was filed within one year of the child's 18th birthday.

Accordingly, the Veteran's son should have been included as a dependent within the Veteran's monthly disability from August 2003 to September 2007.


ORDER

Entitlement to dependency pay between August 2003 to September 2007 is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


